 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CENTER FOR BIOLOGICAL                               Case No. 1:20-cv-00706-DAD-EPG
      DIVERSITY, et al.
12
                          Plaintiffs,
13                                                        ORDER GRANTING FEDERAL
              v.                                          DEFENDANTS’ MOTION FOR EXTENSION
14                                                        OF TIME TO FILE A REPLY IN SUPPORT
      UNITED STATES BUREAU OF                             OF THE MOTION TO CONSOLIDATE
15    RECLAMATION, et al.,
                                                          (ECF No. 70)
16                        Defendants.
17

18           Before the Court is the Federal Defendants’ motion to extend the deadline to file a reply in

19   support of their motion to consolidate. (ECF No. 70.) According to the motion, counsel for the

20   Federal Defendants requests an additional seven days to file a reply due to a large number of

21   pressing matters, including a response to a motion for preliminary injunction. (Id.) The motion

22   states that Plaintiffs do not oppose this request. (Id.)

23           Having considered the motion, the Court will grant the requested extension.

24           Accordingly, IT IS HEREBY ORDERED that:

25           1. The Federal Defendants’ motion for an extension of time (ECF No. 70) is GRANTED;

26                 and

27   ///

28   ///
                                                          1
 1        2. The Federal Defendants shall file a reply in support of their motion to consolidate on

 2              or before July 6, 2021.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     June 24, 2021                            /s/
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
